Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ Amendment to the Specification filed on 10/29/2021 is entered.
The Sequence Listing filed on 11/15/2021 was accepted.
The Applicants’ Amendment to the Claims filed on 10/29/2021 is entered.
Claim 78 is newly added.
Claims 49-52, 57, and 70-74 are withdrawn.
Claims 1-3, 7, 8, 23, 28, 31, 32, 38-46, 49-52, 57, 70-74, and 78 are pending.
Claims 1-3, 7, 8, 23, 28, 31, 32, 38-46, and 78 are under examination.
Following Examiner’ Amendment below:
Claims 1-3, 7, 8, 23, 28, 31, 32, 38-41, 43-46, and 78 are allowed.
Information Disclosure Statement
The IDS statements filed on 10/29/2021 have been considered by the examiner.
Election/Restrictions
Claims 1-3, 7, 8, 23, 28, 31, 32, 38-41, 43-46, and 78 are allowable. The restriction requirement as set forth in the Office action mailed on 07/21/2020 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
Any objections and rejections made in a previous office action are withdrawn in light of the applicants’ amendments to the claims and specification each filed on 10/29/2021 and the submission of Sequence Listing on 11/15/2021, and including the Examiner’s Amendment in this office action (below).
Priority
This US 15/748,773 filed on 01/30/2018 is a 371 of PCT/US2016/044918 filed on 07/29/2016 which claims priority benefit of US Provisionals 62/247,367 filed on 10/28/2015, 62/245,145 filed on 10/22/2015 and 62/199,204 filed on 07/30/2015.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jessica A. von Reyn on December 16, 2021.



Cancel claim 42.
Cancel withdrawn claims 49-52, 57, and 70-74.

Amend claim 1 as follows:
An mRNA cancer vaccine, comprising: 
an mRNA comprising an open reading frame encoding a concatemeric cancer antigen comprised of 2-100 peptide epitopes, and a pharmaceutically acceptable carrier or excipient, wherein the mRNA cancer vaccine is in a lipid nanoparticle, wherein the lipid nanoparticle comprises ionizable cationic lipid, non-cationic lipid, sterol, and PEG-modified lipid, and wherein: 
 a) at least 30% of the 2-100 peptide epitopes encoded by the mRNA are MHC class I epitopes; and 
b) the 2-100 peptide epitopes encoded by the mRNA are arranged to minimize pseudo- epitopes, and
c) the 2-100 peptide epitopes comprise at least one MHC class I epitope.

Amend Claim 41 as follows:
The mRNA cancer vaccine of claim 1, wherein the 2- 100 peptide epitopes comprise 

Amend claim 78: line 1, as follows:
The mRNA cancer vaccine of claim 1, further comprising one or more selected from the group consisting of:

Amend claim 78: line 13, as follows:    …..epitopes; and
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims of co-pending US15/769,710 are amended and have deleted limitations to MHC Class I epitopes from the co-pending claims.  Also, the ‘710 has a later effective filing date than the instant application.  See: MPEP 804(I)(B)(1) which informs that US Provisional priority benefit dates should not be taken into account regarding determination of which application is “earlier filed” regarding Provisional NSDP.
 In addition, the prior art does not teach or fairly suggest an mRNA cancer vaccine, comprising: an mRNA comprising an open reading frame encoding a concatemeric cancer antigen comprised of 2-100 peptide epitopes, and a pharmaceutically acceptable carrier or excipient, wherein the mRNA cancer vaccine is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

CATHERINE S. HIBBERT
Primary Examiner
Art Unit 1658



/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658